J-S46034-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,              :        IN THE SUPERIOR COURT OF
                                           :              PENNSYLVANIA
                  Appellee                 :
                                           :
            v.                             :
                                           :
ALBERTO MELLON ROSEMBERT,                  :
                                           :
                  Appellant                :            No. 2002 MDA 2013

          Appeal from the PCRA Order entered on October 2, 2013
             in the Court of Common Pleas of Luzerne County,
              Criminal Division, No. CP-40-CR-0001198-2011

BEFORE: SHOGAN, LAZARUS and MUSMANNO, JJ.

JUDGMENT ORDER BY MUSMANNO, J.:                   FILED NOVEMBER 26, 2014

      Alberto Mellon Rosembert (“Rosembert”) appeals from the Order

denying his first Petition for relief pursuant to the Post Conviction Relief Act

(“PCRA”). See 42 Pa.C.S.A. §§ 9541-9546.

      Initially, Rosembert’s counsel, Matthew P. Kelly, Esquire (“Kelly”), filed

a Petition to Withdraw as Counsel; however, Kelly filed an inadequate

Turner/Finley1 brief.    This Court denied Kelly’s Petition to Withdraw and

ordered Kelly to file a proper Turner/Finley brief and fulfill the additional

requirements to withdraw under Turner/Finley, or file an advocate’s brief.

See Commonwealth v. Rosembert, 2002 MDA 2013 (Pa. Super. filed

August 18, 2014) (Judgment Order).             Thereafter, Kelly filed a proper



1
  See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).
J-S46034-14


Turner/Finley brief, but failed to file a new petition to withdraw or

demonstrate that he served a copy of a petition to withdraw or the new

Turner/Finley brief to Rosembert. See Commonwealth v. Widgins, 29
A.3d 816, 818 (Pa. Super. 2011) (stating that “PCRA counsel who seeks to

withdraw must contemporaneously serve a copy on the petitioner of

counsel’s application to withdraw as counsel, and must supply to the

petitioner [] a copy of the ‘no-merit’ letter[.]”). Additionally, Kelly has not

provided a statement advising Rosembert “that, in the event that the court

grants the application of counsel to withdraw, he or she has the right to

proceed pro se or with the assistance of privately retained counsel.” Id.

      We hereby Order Kelly to either file a proper petition to withdraw

that fulfills the requirements of Turner/Finley, or file advocate’s brief within

thirty (30) days of the date this Order is filed. In the event Kelly files an

advocate’s brief, the Commonwealth will be permitted thirty (30) days to

respond from the filing of the brief. Panel jurisdiction retained.




                                  -2-